Citation Nr: 0535075	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  98-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a rash on the left 
arm, to include claimed as a result of undiagnosed illness. 

2.  Entitlement to service connection for sores of the skin 
of the chest, shoulders, and back, to include claimed as a 
result of undiagnosed illness. 

3.  Entitlement to service connection for a disability 
manifested by memory loss, to include claimed as a result of 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue, to include claimed as a result of 
undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthralgia of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for arthralgia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1985 to January 1993, with service in Southwest 
Asia from November 1990 to April 1991 during the Persian Gulf 
War. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1997 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded this case to the RO for 
further development of the evidence.  In August 2005, the 
Board remanded this case to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC, for procedural 
reasons.  The case was most recently returned to the Board in 
August 2005.

On November 3, 2005, the veteran testified at an electronic 
(video conference) hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

Based on a review of the record, the Board finds that the 
veteran has raised a claim of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability.  See Roberson v. Principi, 251 F.3d 1378 
(2001).  This issue is referred to the RO for appropriate 
development.  

The issue of entitlement to service connection for a 
disability manifested by fatigue, to include claimed as a 
result of undiagnosed illness is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The appellant is a Persian Gulf veteran.

3.  A rash on the veteran's left arm, which has been 
attributed by competent medical evidence to known clinical 
diagnoses, was not present during his active service and is 
not related to any incident in or manifestation during such 
service.

4.  Sores on the skin of the veteran's chest, shoulders, and 
back, which have been attributed by competent medical 
evidence to known clinical diagnoses, were not present during 
his active service and are not related to any incident in or 
manifestation during such service.

5.  The veteran does not have a disability manifested by 
memory loss.

6.  Arthralgia of the bilateral knees is primarily manifested 
by subjective complaints of pain and pain on extended use 
without any significant limitation of motion or instability.

CONCLUSIONS OF LAW

1.  A rash on the veteran's left arm was not incurred in or 
aggravated by service and is not a result of undiagnosed 
illness in a Persian Gulf veteran.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Sores on the skin of the veteran's chest, shoulders, and 
back were not incurred in or aggravated by service and are 
not a result of undiagnosed illness in a Persian Gulf 
veteran.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  A disability manifested by memory loss was not incurred 
in or aggravated by service and is not a result of 
undiagnosed illness in a Persian Gulf veteran.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.317 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for arthralgia of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).  

5.  The criteria for an evaluation in excess of 10 percent 
for arthralgia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).      



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the veteran's case, his claims on appeal were initially 
adjudicated by the RO in August 1997, prior to the enactment 
of the VCAA in November 2000.  Furnishing the veteran with 
VCAA notice prior to the initial adjudication of these claims 
was clearly both a legal and practical impossibility.  VA's 
General Counsel has held that the failure to provide VCAA 
notice under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.  69 Fed. Reg. 59989 (2004).  The Board 
does note, however, that prior to the enactment of the VCAA, 
the RO did send the veteran a letter in June 1996 notifying 
him that he should identify or submit relevant medical and 
non-medical evidence in support of his claims for service 
connection for disabilities alleged to be the results of 
undiagnosed illness in a Persian Gulf veteran.

The RO sent the veteran notice letters in October 2001, 
November 2001, and August 2003, which contained the first 
three elements of notice, but not the fourth element.  In 
March 2004, the AMC sent the veteran a VCAA notice letter 
concerning his service connection claims which contained all 
four of the elements of notice; however, that letter was 
returned to VA by the United States Postal Service (USPS) 
because the veteran's mail forwarding order had expired.  A 
copy of that letter was sent to the veteran's accredited 
representative; that letter was not returned to VA by the 
USPS.  

In May 2004, VA sent another version of the March 2004 letter 
to the veteran's correct address.  In a July 2004 response, 
the veteran submitted a list of medical problems and 
prescribed daily medications.  The Board also notes that as a 
practical matter, the veteran has been notified of the need 
to provide such evidence in that VA's written communications 
to him during the appeal period, including the RO's October 
2001 and August 2003 letters, have advised him of the 
requirement to support his claims for VA compensation with 
appropriate evidence and both a statement of the case 
furnished to him by the RO in June 2004 and a supplemental 
statement of the case furnished to him in May 2005 contained 
the complete text of 38 C.F.R. § 3.159, which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit any relevant evidence in his possession.  
Furthermore, the veteran and his representative have had 
ample opportunity during the time the veteran's claims on 
appeal have been pending to identify and present pertinent 
evidence.  For these reasons, the Board concludes that the 
veteran will be in no way prejudiced by the Board's 
proceeding to issue a decision on the claims decided herein 
and that VA's duty to notify has been satisfactorily 
fulfilled.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).

VA has also fulfilled the duty to assist with regard to the 
claims decided herein.  VA obtained the veteran's service 
medical records and the records identified by the veteran of 
his post-service VA treatment for the disabilities and 
claimed disabilities at issue in this appeal.  In addition, 
VA afforded the veteran multiple VA examinations, with 
diagnostic studies, to evaluate the nature and severity of 
his service-connected knee disabilities, the condition of his 
skin, and his claimed memory loss.  The veteran and his 
representative have not identified any additional existing 
evidence which might be pertinent to his claims decided 
herein.  

In support of his claims on appeal, in November 2005, the 
veteran's representative submitted a copy of a decision by an 
administrative law judge (ALJ) of the Social Security 
Administration (SSA) dated in September 2005 finding that the 
veteran had been under a disability under laws administered 
by SSA since December 20, 2003, by reason of multiple severe 
impairments, including primarily orthopedic and psychiatric 
impairments.  The veteran's representative did not submit 
copies of the medical records in the veteran's SSA file 
considered by the ALJ in his decision.  The Board finds, 
however, that VA's duty to assist the veteran in the 
development of facts pertinent to his claim does not require 
an attempt by VA to obtain those SSA records for the 
following reasons: with regard to the veteran's claims for 
service connection for skin disorders and for a disability 
manifested by memory loss, the ALJ's decision makes no 
reference to the veteran's skin or to any skin disease or to 
his memory or to memory loss; and, with regard to the 
veteran's claims for higher ratings for arthralgia of the 
bilateral knees, although the ALJ found that the veteran has 
knee impairment, he noted that the veteran has been under the 
care of VA physicians for his disabilities and claimed 
disabilities (ALJ decision, page 2), the veteran testified at 
his VA hearing in November 2005 that all of his medical 
treatment since his separation from active service in January 
1993 has been at VA medical facilities, and the veteran and 
his representative have not contended that any records of 
post-service VA medical treatment of the veteran relevant to 
the claims decided herein have not been obtained by VA and 
associated with the other evidence in the veteran's claims 
file.  Therefore, the Board finds that further assistance is 
not required with regard to the claims decided herein and 
those issues are ready for appellate review.


II. Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Direct service connection presupposes a diagnosis 
of a current disease.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317. 

Rash on Left Arm/Sores of Skin of Chest, Shoulders and Back

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of any skin 
disease or abnormality.  In a report of medical history for 
enlistment in June 1985, the veteran stated that he had had a 
skin disorder, and a physician noted that the veteran had had 
acne on his face.  At an examination for enlistment in June 
1985, the veteran's skin was evaluated as normal.  At a 
periodic examination in January 1990, the veteran's skin was 
evaluated as normal.  At a Southwest Asia 
demobilization/redeployment medical evaluation in late April 
1991, the veteran denied having any rash, skin infection, or 
sores of the skin.  In a report of medical history in July 
1991 for return from Saudi Arabia, the veteran denied having 
any skin disease.  In a report of medical history for service 
separation in December 1992, the veteran denied having any 
skin disease.  At an examination for separation in December 
1992, the veteran's skin was evaluated as normal.  

The veteran does not contend that a rash on his left arm and 
sores of the skin of his chest, shoulders, and back for which 
he seeks service connection were present during his active 
military service, and there is no competent medical evidence 
of record relating any current rash on the left arm or sores 
of the skin of the chest, shoulders, and back to the 
veteran's service.  Thus there is no competent evidence of 
record to support a claim of entitlement to direct service 
connection for a rash on the left arm or sores of the skin of 
the chest, shoulders, and back, and the Board finds that 
there is no basis in law or fact to allow that benefit.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With regard to the veteran's claim that a rash on his left 
arm and sores of the skin of his chest, shoulders, and back 
are results of undiagnosed illness in a Persian Gulf veteran, 
the Board notes that the skin disease/disorders for which the 
veteran is seeking service connection in this appeal have 
been attributed by physicians to known clinical diagnoses.  
At a VA Medical Center (VAMC) emergency room in July 1996, 
sores on the veteran's chest and shoulders were assessed as 
sebaceous cysts.  At a VA skin examination in August 1996, 
red lesions on the lateral aspect of the veteran's left arm 
were diagnosed as atopic dermatitis.  The veteran stated a 
history of similar lesions in the past on his chest, 
shoulders, and back but the VA examining physician found no 
such lesions present on the veteran's skin at the time of the 
examination.  At a Gulf War Registry follow-up examination in 
August 2005, the veteran's skin rash was diagnosed as 
folliculitis.

In sum, the veteran is not entitled to service connection for 
a rash on his left arm or for sores of the skin of his chest, 
shoulders, and back claimed as results of undiagnosed illness 
because the competent medical evidence of record conclusively 
demonstrates that the veteran's current skin disease is not 
in fact due to any undiagnosed illness but is attributable to 
known clinical diagnoses.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.


Disability Manifested by Memory Loss

The veteran's service medical records are entirely negative 
for any complaint or finding of loss of memory.  At the 
hearing in November 2005, the veteran and his wife testified 
that he had experienced memory loss since his separation from 
active service in January 1993 and that his memory problems 
had been getting worse.  (Transcript, pages 16-18).  The 
veteran's wife stated that she had to remind him to take his 
prescribed medication, to take the clothes out of the dryer 
when the buzzer would ring, and, sometimes, to take a shower.  
She also said that at times she would tell the veteran that 
she was going on a business trip and, later, he wouldn't 
recall she had told him that.

In a statement received in July 2004 and in his hearing 
testimony (Transcript, 
page 31), the veteran claimed that he suffers from 
"traumatic brain disease" which caused his claimed memory 
loss and that traumatic brain disease is one of his service-
connected disabilities and has been evaluated in his case as 
10 percent disabling.  The Board notes that an August 2005 VA 
Gulf War Registry follow-up examination included a diagnosis 
of post-traumatic brain syndrome; however, service connection 
is not in effect for that disability.  

At a VA general medical examination in July 1996, the veteran 
complained of having difficulty with his memory.  The 
examining physician noted that the veteran's description of 
his memory difficulties was vague.  The diagnoses rendered by 
the VA general medical examiner in July 1996 did not refer in 
any way to the veteran's ability or lack of ability to 
remember.  

At a VA psychiatric examination later in July 1996, the 
veteran did not complain of having any problem with short 
term memory or long term memory.  He stated that he was 
attending a community college and taking courses in the field 
of communications.  A finding on mental status examination 
was that the veteran's cognitive functioning appeared to the 
examining physician to be well preserved.  The veteran 
indicated that during the previous semester he had problems 
with his college studies, and the examiner reported that the 
veteran's anxiety and depression related to his situation in 
life seemed to have affected his performance as a college 
student.  The veteran described having frequent headaches due 
to "stress."  The diagnosis on Axis I was adjustment 
disorder with symptoms of anxiety and depression.  The VA 
psychiatric examiner did not report that the veteran had any 
memory problem during the clinical interview.

In October 1996, the veteran was evaluated by a VA clinical 
psychologist, who administered psychological tests, conducted 
a clinical examination of the veteran and noted his history 
of military service in the Persian Gulf.  The veteran told 
the examining psychologist that he was attending college 
classes and working part-time as a pizza delivery man.  He 
admitted to heavy drinking of liquor on weekends.  He stated 
that he was under financial pressure and was filing for 
bankruptcy.  He reported recent marital tension.  He denied 
having had any previous psychiatric treatment or treatment 
for alcohol/drug abuse.  He was separated from military 
service in 1993.  

The veteran told the examining psychologist that his major 
problems began in about 1994.  According to the veteran, 
those problems included: a skin rash, knee pain, severe daily 
headaches, difficulty sleeping, fatigue, anger at other 
people, self-isolation, a feeling that life is not worth 
living, and memory problems.  The veteran described his 
"memory problems" as forgetfulness for names, what to get 
at the store, and, in his job delivering pizzas, the exact 
location of streets.  The veteran indicated that his memory 
problems made doing his school work harder.  

As to the results of the psychological tests of the veteran's 
memory and of the clinical interview, the examining VA 
psychologist reported that the veteran had no impairment of 
his memory.  He also reported that: testing showed that the 
veteran was in the average range of IQ [intelligence 
quotient] and his scores on the tests of memory were 
consistent with his educational/vocational background; the 
veteran's long-term memory on clinical interview, to include 
naming past US Presidents, was intact, and the veteran denied 
having any problems with his long-term memory; the veteran's 
attention and concentration were intact, and he had no 
problem with mental control tests; the veteran's short-term 
memory was intact; his verbal memory scores were in the 
average range on tests which included recall of a standard 
paragraph; and, after a delay of a half hour, the veteran's 
memory was intact and consistent with his initial recall 
performance.  

The VA clinical psychologist who evaluated the veteran's 
memory in October 1996 reported that the veteran's scores on 
the standard tests to assess memory were within normal 
limits, and he concluded that the problems which the veteran 
reported with memory were likely secondary to "depression 
and upset."  Finally, after the clinical interview and after 
reviewing and interpreting the results of the psychological 
tests of memory function which the administered to the 
veteran, the VA clinical psychologist stated, "No memory 
disorder noted."  

At a VA examination in July 1998, the veteran claimed to have 
had an anthrax injection and to have taken a nerve gas 
antidote pill in connection with his Persian Gulf service 
and, also to have used an insect repellent while he was 
stationed there.   The veteran told the examining physician 
that he had memory loss which started in 1993.  He also 
stated that he had headaches for which he was being treated 
by a neurologist.  The examiner reported that, "[The 
veteran] also has noted some memory loss associated with his 
neurological symptoms.  He gave as an example that his wife 
might tell him to go to the store to get for something and by 
the time he gets there he forgets what he was supposed to get 
and even if she gives him a list, if he lays down the list 
then forgets where he put it."  

The examiner noted that the veteran was not examined in 
detail regarding his psychiatric complaints, but the only 
neuropsychiatric symptoms, other than a headache would be 
memory loss.  The pertinent diagnosis reported by the VA Gulf 
War Guidelines examiner in July 1998 was "headache and 
memory loss secondary to an undiagnosed medical illness as a 
result of military service in Southwest Asia."

In a statement received by VA in July 2004, the veteran's 
wife stated that her husband's "memory has dramatically 
changed the most.  He carries with him a small pad of paper 
and pen, so if anyone tells him anything he needs to 
remember, he writes it down."   

In August 2005, the veteran underwent a VA Gulf War Registry 
follow-up examination.  As noted above, one of the diagnoses 
reported from that examination was non-service-connected 
post-traumatic brain syndrome.  A diagnosis of memory loss or 
of a disability manifested by memory loss was not rendered at 
the August 2005 VA examination.  A VA staff physician noted 
in August 2005 that the VA neuropsychological testing, which 
had been performed in October 1996, had shown no organic 
deficit, memory disorder, or attentional disorder.  

With regard to direct service connection for a disability 
manifested by memory loss, the Board first notes that not 
only are the veteran's service medical records entirely 
negative for any complaint by him of memory difficulty, much 
less for a finding or diagnosis by service department medical 
personnel of a memory disorder, but also the veteran has not 
submitted any lay evidence to show that he had any memory 
problems while he was serving on active duty.  To the extent 
that the veteran's statements and testimony to the effect 
that he has had memory loss since 1993 may be meant by him to 
show a memory disability prior to his separation from active 
service, the Board finds such to be not credible, in the 
absence of any supporting or corroborating competent lay 
evidence.  Thus, the Board concludes that a disability 
manifested by memory loss was not incurred in or aggravated 
by the veteran's active military service, and so entitlement 
to direct service connection for a disability manifested by 
memory loss is not established.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; Rabideau, supra.  

With regard to the claim for service connection for a 
disability manifested by memory loss as a result of 
undiagnosed illness, the Board notes that although the July 
1998 examination included a diagnosis of headache and memory 
loss secondary to an undiagnosed medical illness, the Board 
points out that the other VA examinations do not include such 
a diagnosis.  It appears from a careful reading of his report 
of the examination that the examining VA physician in July 
1998 uncritically accepted the history provided to him by the 
veteran of "memory loss" since 1993 without himself 
performing any test of the veteran's mental acuity and 
memory, short-term and long-term, if such testing were within 
his area of expertise.  That examiner specifically indicated 
that an in-depth psychiatric examination was not conducted.  
The July and October 1996 VA examinations included extensive 
testing of the veteran's memory and cognitive functioning and 
concluded that the veteran's memory was not impaired.  Given 
these considerations, the Board finds that the opinion of the 
VA July 1998 Gulf War Guidelines examiner that the veteran 
has memory loss "secondary to an undiagnosed medical illness 
as a result of military service in Southwest Asia" is 
lacking in probative value.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  

In the Board's view, the report of the October 1996 
evaluation of the veteran's memory functioning by the VA 
clinical psychologist conclusively demonstrates that the 
veteran did not have any disorder of the memory at that time, 
and the Board understands the examining psychologist finding 
of "no memory disorder" in October 1996 to mean that the 
veteran had no disability manifested by memory loss at that 
time.  Thus, the assertion by the veteran and his wife in 
their testimony at the hearing in November 2005 that the 
veteran has had a disability of "memory loss" since 
separation from active service in January 1993 has been 
refuted by the medical findings and opinions of the VA 
clinical psychologist who evaluated the veteran in October 
1996, which is, the Board finds, the most probative medical 
evidence of record on that question.  It follows logically 
that, if the veteran had no disability of memory in October 
1996, and the only examples of "memory loss" which the 
veteran and his wife could offer at the hearing in November 
2005 are the same or similar to the examples of memory 
difficulty which the veteran related to VA examining 
psychologist in October 1996, then the veteran no more has a 
disability manifested by memory loss currently than he did in 
October 1996, when an individual with the education, 
training, and experience to evaluate memory function found 
that the veteran did not have a memory disability.  For these 
reasons, the Board concludes that the veteran does not have a 
qualifying chronic disability manifested by memory loss as a 
result of undiagnosed illness in a Persian Gulf veteran which 
would be required for entitlement to service connection for 
such disability under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 and so entitlement to that benefit is 
not established.

As the preponderance of the evidence is against the veteran's 
claims of service connection, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b). 
III.  Increased Ratings

In the rating action on appeal, the RO granted service 
connection for arthralgia of the right and left knees due to 
an undiagnosed illness and assigned separate 10 percent 
ratings, effective from May 13, 1996.  The initial ratings 
were assigned under Diagnostic Code 8852-5257.  Codes in the 
8800 range denote the malady is due to an undiagnosed 
illness; 38 C.F.R. § 4.71a, Diagnostic Code 5257 refers to 
instability of the knee.  Hyphenated diagnostic codes are 
used when a rating under one Diagnostic Code requires use of 
an additional Diagnostic Code to identify the basis for the 
evaluation assigned; the addition code is shown after the 
hyphen.  38 C.F.R. § 4.27.  

At a VA general medical examination in July 1996, the veteran 
complained of pain in both knees.  On examination, there was 
no deformity, swelling, loose motion, or crepitance of the 
veteran's knees.  Range of motion of the right knee was 
flexion to 118 degrees and extension to zero degrees.  Range 
of motion of the left knee was flexion to 128 degrees and 
extension to zero degrees.  VA X-rays of the veteran's 
bilateral knees in July 1996 were normal.

At a VA examination in August 1996, the veteran complained of 
constant bilateral knee pain.  On examination, considerable 
tenderness to palpation of the medial and lateral edges of 
each patella was noted.  There was moderate crepitus, 
bilaterally.  There was no deformity or swelling of either 
knee.  There was good lateral stability of both knees: 
anterior drawer and Lachman's tests were negative, 
bilaterally.  Range of motion of the right knee was reported 
as flexion "From 0 to 90 to 110" and extension "From 110 
to 90 to 0".  The examiner noted that the veteran had pain 
in both knees on reaching maximum flexion.  The pertinent 
diagnosis was arthralgia of both knees.

At the VA Gulf War Guidelines examination in July 1998, the 
veteran complained of constant pain in his knees without 
flare-ups of pain.  On examination, range of motion of the 
knees was flexion to 140 degrees and extension to zero 
degrees, bilaterally.  

At a VA examination in March 2000, the veteran denied having 
had any particular injury to his knees.  He was wearing 
braces on his knees, and he stated that he took aspirin or 
Tylenol for knee pain.  He stated that prolonged standing or 
walking would aggravate his knee pain.  On examination, there 
was no deformity, swelling, loose motion, or lateral 
instability of the veteran's knees.  Range of motion of the 
right knee was flexion to 124 degrees and extension to zero 
degrees.  Range of motion of the left knee was flexion to 118 
degrees and extension to 10 degrees.  The pertinent diagnosis 
was "Arthralgia bilateral knees, unknown diagnosis."  The 
examiner reported that the veteran had said that he was going 
to quit his job as a foreman in a steel-shaping unit due to 
multiple medical problems including knee pain.

The report of a November 2001 VA examination noted no 
swelling, deforming, erythema, stiffness or instability of 
either knee.  The veteran had full range of motion of both 
knees but grimaced as he flexed the left knee.  Goniometer 
readings were ported as flexion to 150 degrees and extension 
to 0, bilaterally.  X-rays were interpreted as showing normal 
bilateral knees.  The examination was characterized as 
"completely within normal limits."  The diagnosis was 
bilateral knee pain-undiagnosed illness.  

VA X-rays of the veteran's knees in February 2004 were 
normal, with no evidence of dislocation, joint effusion, or 
arthritis.

At a VA MRI of the veteran's knees in April 2004, the 
cruciate and collateral ligaments of the knees were noted to 
be intact.  The physician who interpreted the MRI study 
thought that he detected a signal which was suspicious for a 
meniscal tear, but he did not report whether this finding 
related to the right knee or the left knee.  (Service 
connection is not in effect for residuals of a tear of the 
meniscus of a knee.)

At a VA joints examination in May 2004, the veteran's knee 
complaints were the same as he had indicated at earlier 
examinations.  The veteran had an antalgic gait and walked 
with a cane.  He was wearing a brace on his left knee.  On 
examination of the left knee, there was diffuse tenderness 
about the anterior and posterior aspect of the knee.  
McMurray's test was positive for pain.  The left knee was 
stable to varus and valgus stress, and the anterior and 
posterior drawer signs were negative.  The examiner reported, 
"He shows some fatigability."  Range of motion was flexion 
to 140 degrees and extension to zero degrees.  The diagnosis 
was left knee pain with a torn lateral meniscus.  The 
examiner commented that, "I feel that patient has flare-ups 
on a daily basis.  The flare-ups increase his pain 10%, 
decrease his range of motion 10%, and increase his fatigue 
and instability 10%."  (The Board notes that the examiner 
found no instability of the veteran's left knee and then 
reported that flare-ups of pain increased instability).

In an addendum to the report of the May 2004 VA joints 
examination, the osteopathic physician who had performed the 
examination reported further that, with regard to the right 
knee, the assessment was minimal degenerative joint disease 
(that is, minimal arthritis of the right knee).  He reported 
that there was no effusion of the right knee, and strength of 
the right knee was 5/5 with no fatigue.  There was positive 
medial joint line tenderness.  Drawer signs and Lachman's 
test were negative, indicating no instability of the 
veteran's right knee.  The examiner stated concerning the 
veteran's right knee: "Flair ups [sic] increase with pain by 
10 degrees.  Decrease in ROM by 10 degrees and increase in 
fatigue and incoordination by 10 degrees with repetitive 
use."  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (rating schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating the veteran's service connected disability of 
the bilateral knees, the Board first notes that (despite the 
May 2004 VA examiner's finding of minimal degenerative joint 
disease of the veteran's right knee) arthritis of either the 
right knee or of the left knee has not been established by X-
ray findings in this case and there was no clinical evidence 
of instability of either knee at the VA examinations in July 
1996, August 1996, March 2000, or May 2004.  With no 
arthritis and no instability of either knee, rating the 
veteran's knee disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (pertaining to degenerative arthritis 
established by x-ray findings) would not be appropriate and 
VAOPGCPREC 23-97 (62 Fed. Reg. 63604 (1997)), pertaining to 
evaluation of the disability of a knee on the bases of 
arthritis and of instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, does not apply in this case.

Normal range of motion of a knee is flexion to 140 degrees 
and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, flexion of a leg limited to 60 
degrees warrants a non-compensable (zero percent) evaluation.  
An evaluation of 10 percent requires flexion limited to 45 
degrees.  An evaluation of 20 percent requires flexion 
limited to 30 degrees.  

Under Diagnostic Code 5261, extension of a leg limited to 5 
degrees warrants a non-compensable evaluation.  An evaluation 
of 10 percent requires extension limited to 10 degrees.  An 
evaluation of 20 percent requires extension limited to 15 
degrees.    

The veteran is not entitled to a rating in excess of 10 
percent for either knee under Diagnostic Code 5260 or 5261 
because the medical evidence of record does not show that 
flexion of his knees is limited to 30 degrees nor is 
extension limited to 15 degrees.

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The veteran has consistently complained of bilateral knee 
pain during the appeal period and VA examiners have found 
that he has knee pain at the extremes of range of motion of 
his knees and on prolonged use of the knee joints.  The VA 
examiner in May 2004 expressed the opinion that flare-ups of 
knee pain decrease the range of motion of the veteran's left 
knee by "10%" and decrease the range of motion of his right 
knee by "10 degrees".  Although these opinions of the VA 
examiner in May 2004 are somewhat confusing, the Board 
accepts his opinion as showing that the veteran has some 
greater limitation of motion of his knees due to pain on use, 
including during flare-ups, than the range of motion of his 
knees demonstrated by the objective findings of the VA 
examinations of his knees reported above.  However, the Board 
finds that any such greater limitation of motion of the 
veteran's knees due to pain on use, including during flare-
ups, is adequately and appropriately compensated by the 
currently assigned 10 percent ratings for arthralgia of the 
right knee and arthralgia of the left knee and does not 
entitle the veteran to initial schedular evaluations or 
staged ratings in excess of 10 percent, and so entitlement to 
those benefits is not established.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261; DeLuca, Fenderson, supra.    

The competent medical evidence of record does not show any 
lateral instability or subluxation (dislocation) of either of 
the veteran's knees, and so he is not entitled to a higher 
evaluation of 20 percent under Diagnostic Code 5257, which 
requires moderate recurrent subluxation or lateral 
instability for an evaluation of 20 percent.  

Finally, the Board notes that the medical evidence of record 
does not show that a rating in excess of that currently 
assigned could be awarded for either knee at any time since 
the effective date of the grant of service connection.  
Accordingly, staged ratings are not appropriate for the 
veteran's service-connected knee disabilities.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's knee disorders is not so exceptional or 
unusual as to render impractical the application of regular 
schedular standards, and thus a referral for an evaluation on 
an extraschedular basis is not warranted.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a rash on the left arm, 
to include claimed as a result of undiagnosed illness, is 
denied. 

Entitlement to service connection for sores of the skin of 
the chest, shoulders, and back, to include claimed as a 
result of undiagnosed illness, is denied. 

Entitlement to service connection for a disability manifested 
by memory loss, to include claimed as a result of undiagnosed 
illness, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthralgia of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthralgia of the left knee is denied.

REMAND

The veteran's service medical records reveal that there were 
no complaints or findings of fatigue except a treatment note 
in February 1992 that the veteran had fatigue as one sign of 
a bout of an acute viral upper respiratory infection.  The 
veteran did not complain of having chronic fatigue during his 
active service.  At a Southwest Asia 
demobilization/redeployment medical evaluation in late April 
1991, the veteran denied having fatigue.

At a VA general medical examination in July 1996, the veteran 
complained of having chronic fatigue and the examiner 
reported a diagnosis of chronic fatigue syndrome, among other 
diagnoses.  However, the examiner did not report any 
objective clinical findings to support the diagnosis of 
chronic fatigue syndrome, and he stated no rationale for 
having reported such a diagnosis.  

In the report of a VA mental disorders examination in 
September 1996, the examiner stated that the veteran did not 
provide him with sufficient information to make a diagnosis 
of chronic fatigue syndrome.  He commented that chronic 
fatigue syndrome is now more of a medical diagnosis than it 
is a psychiatric diagnosis.  

In October 1996, a consulting VA infectious disease 
specialist found that the veteran's complaint of chronic 
fatigue was idiopathic.  

At the VA Gulf War Registry follow-up examination in August 
2005, a VA physician noted the veteran's complaint and 
reported history of chronic fatigue and that the veteran had 
undergone the diagnostic study of polysomnography (that is, a 
sleep disorders study).  The principal diagnosis at the 
veteran's VA sleep study in June 2005 was severe and 
obstructive sleep apnea.

VA has not obtained a medical opinion on the medical question 
of whether the veteran's complaints of chronic fatigue are 
attributable to poor or disrupted sleep related to his 
diagnosis of sleep apnea or whether the fatigue is due to an 
undiagnosed illness.  The Board finds that such opinion is 
necessary to decide the veteran's claim of entitlement to 
service connection for a disability manifested by fatigue, 
see 38 C.F.R. § 3.159(c)(4), and this case will be remanded 
to the RO via the AMC for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The veteran should be afforded a 
comprehensive VA examination of the 
claimed chronic fatigue to determine 
whether this disorder became manifest to 
a degree of 10 percent or more during or 
after the veteran's service in Southwest 
Asia.  The claims folder must be made 
available to the examiner before the 
examination.  The examiner should decide 
whether by history, physical examination, 
and laboratory tests the claimed chronic 
fatigue cannot be attributed to any known 
clinical diagnosis.  The examiner should 
also consider whether the veteran has a 
medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome, and whether that 
illness is at least as likely as not due 
to service.  

2.  Thereafter, the AMC should re-
adjudicate the claim of entitlement to 
service connection for a disability 
manifested by fatigue, to include claimed 
as a result of undiagnosed illness, based 
on consideration of all the evidence of 
record.  If the decision is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


